Exhibit 10.4
AMENDMENT TO CREDIT AGREEMENTS AND FIRST LIEN GUARANTEE AGREEMENT
     THIS AMENDMENT TO CREDIT AGREEMENTS AND FIRST LIEN GUARANTEE AGREEMENT
(this “Amendment”) is made and entered into as of December 4, 2009, by and among
INTERNATIONAL LEASE FINANCE CORPORATION, a California corporation (the “Parent
Borrower”), STATES AIRCRAFT, INC., a California corporation (the “U.S.
Subsidiary Borrower”), SHREWSBURY AIRCRAFT LEASING LIMITED, a private limited
liability company incorporated under the laws of Ireland with registration
number 475896 (the “Irish Subsidiary Borrower” and together with the Parent
Borrower and the U.S. Subsidiary Borrower, the “Borrowers”), TOP AIRCRAFT, INC.,
a California corporation (“Holdings”), ILFC IRELAND LIMITED, a private limited
liability company incorporated under the laws of Ireland with registration
number 20936 (“ILFC Ireland”), ILFC FRANCE S.A.R.L, a société à responsabilité
limitée incorporated under the laws of France (“ILFC France”), ILFC LABUAN LTD.,
a Labuan private limited liability company incorporated under the Offshore
Companies Act 1990 of Malaysia (“ILFC Labuan”, and together with the Borrowers,
Holdings, ILFC Ireland and ILFC France, the “Borrower Parties”), AIG FUNDING,
INC., a Delaware corporation (the “Lender”), and the FEDERAL RESERVE BANK OF NEW
YORK (the “FRBNY” and, together with the Lender, the “Required Persons”).
W I T N E S S E T H:
     WHEREAS, certain of the parties hereto are parties to (i) that certain
Credit Agreement dated as of October 13, 2009 (as amended by (A) that certain
Post-Closing Letter Agreement dated as of October 15, 2009 (the “Post-Closing
Letter”), (B) that certain Temporary Waiver and Amendment (the “Temporary Waiver
No. 1”) dated as of December 1, 2009 and (C) that certain Temporary Waiver and
Amendment No. 2 dated as of December 4, 2009 (the “Temporary Waiver No. 2”,
together with the Post-Closing Letter, the Temporary Waiver No. 1 and certain
other waivers provided prior to the date hereof, the “Waivers”), the “Credit
Agreement”); (ii) that certain Amended and Restated Credit Agreement dated as of
October 13, 2009 (as amended by the Post-Closing Letter and the Waivers, the
“Amended and Restated Credit Agreement” and, together with the Credit Agreement,
the “Credit Agreements”; capitalized terms used herein but not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreements);
and (iii) that certain First Lien Borrower Party Guarantee Agreement dated as of
October 13, 2009 by the Borrower Parties in favor of the FRBNY (the “First Lien
Guarantee Agreement”);
     WHEREAS, the Borrowers desire to borrow an additional $200,000,000 and the
Lender is willing to lend such amount to the Borrowers on the terms and
conditions set forth herein and in the Credit Agreement;
     WHEREAS, the Credit Agreement currently only contemplates a Commitment and
a Loan of $2,000,000,000, all of which has been advanced;
     WHEREAS, the parties have agreed that the $200,000,000 will be advanced by
the Lender under the Credit Agreement as the “Additional Loan” and that the
terms thereof will be amended in the manner set forth herein;
     WHEREAS, the Lender’s advance of the Additional Loan to the Borrowers is
not currently permitted by the Parent Facility;

 



--------------------------------------------------------------------------------



 



     WHEREAS, the FRBNY is willing to permit the Lender’s advance of the
Additional Loan by granting certain waivers under the Parent Facility, but only
if the First Lien Guarantee Agreement is amended as provided herein;
     WHEREAS, the Required Persons, subject to the terms and conditions
contained herein, have agreed to such amendments to the Credit Agreements and
the First Lien Guarantee Agreement, to be effective as of the Amendment
Effective Date (as defined below); and
     WHEREAS, the Borrower Parties and the Required Persons acknowledge that the
terms of this Amendment constitute an amendment and modification of, and not a
novation of, the Credit Agreements and the First Lien Guarantee Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants and the
fulfillment of the conditions set forth herein, the parties hereby agree as
follows:
     1. Definitions. From and after the Amendment Effective Date, the term
“Credit Agreement”, “Amended and Restated Credit Agreement” and “First Lien
Guarantee Agreement”, as used herein, in the Credit Agreement, in the Amended
and Restated Credit Agreement, in the First Lien Guarantee Agreement and in the
other Loan Documents, shall mean the Credit Agreement, the Amended and Restated
Credit Agreement and the First Lien Guarantee Agreement as hereby amended and
modified, and as further amended, restated, modified, replaced or supplemented
from time to time as permitted thereby.
     2. Amendments to the Credit Agreement. (a) Section 1.01 of the Credit
Agreement is hereby amended as follows:

  (i)   The following definitions shall be added in the appropriate alphabetical
order:         “Additional Loan” means the $200,000,000 loan advanced by the
Lender to the Borrowers on or after December 4, 2009, the conditions to which
are set out in the Amendment to Credit Agreements and First Lien Guarantee.    
    “Amendments to Credit Agreements and First Lien Guarantee” means the
Amendment to Credit Agreements and First Lien Guarantee Agreement dated as of
December 4, 2009 among the Borrower Parties and the Required Persons.        
“Original Loan” means the $2,000,000,000 loan advanced by the Lender on
October 15, 2009.     (ii)   The following definitions shall be amended to read
in full as follows:         “Loan” means the Original Loan and the Additional
Loan.         (b) Sections 2.02 and 2.03 of the Credit Agreement shall be deemed
to refer only to the Original Loan. The terms for advance of the Additional Loan
shall be as set forth in this Agreement.

 



--------------------------------------------------------------------------------



 



     3. Amendment to the Amended and Restated Credit Agreement. The following
definition in Section 1.01 of the Amended and Restated Credit Agreement shall be
amended to read in full as follows:
     “New Loan” means the “Loan” as defined in the New Loan Credit Agreement.
     4. Amendment to the First Lien Guarantee Agreement. The reference in
Section 2 of the First Lien Guarantee Agreement to “$2,000,000,000” is hereby
amended to read “$2,200,000,000”.
     5. Representations and Warranties. The Borrower Parties hereby certify
that:
     (a) prior to and after giving effect to this Amendment, and for the
avoidance of doubt after giving effect to the Waivers, the representations and
warranties of the Borrower Parties contained in Article 3 of the Credit
Agreements, or which are contained in any other Loan Document or other document
furnished at any time under or in connection with the Credit Agreements (i) that
are qualified by materiality are true and correct on and as of the date hereof
and (ii) that are not qualified by materiality are true and correct in all
material respects on and as of the date hereof;
     (b) this Amendment has been duly authorized, executed and delivered by the
Borrower Parties and constitutes a legal, valid and binding obligation of such
parties, except as may be limited by general principles of equity, by concepts
of reasonableness or by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally;
and
     (c) prior to and after giving effect to this Amendment, and for the
avoidance of doubt after giving effect to the Waivers, no Default or Event of
Default exists under either of the Credit Agreements.
     6. Conditions to Effectiveness. This Amendment shall be effective on the
date (the “Amendment Effective Date”) upon which the following conditions
precedent have been satisfied:
     (a) the Required Persons shall have executed counterparts of this Amendment
and shall have received counterparts of this Amendment executed by each of the
Borrower Parties;
     (b) the FRBNY shall have granted any waivers or consents necessary with
respect to the Parent Facility;
     (c) The Lender shall have received a certificate, dated the Amendment
Effective Date, signed by the President, a Vice President or a Financial Officer
of the Parent Borrower confirming that the representations and warranties of the
Borrower Parties in Article 3 of the Credit Agreement are true and correct as of
the Amendment Effective Date;
     (d) The Lender shall have received an executed copy of a promissory note
substantially in the form attached hereto as Exhibit A with respect to the
Additional Loan, duly executed by each Borrower, which promissory note shall be
designated as, and shall constitute, a Loan Document for all purposes of the
Credit Agreement and the other Loan Documents; and

 



--------------------------------------------------------------------------------



 



     (e) The Lender and the FRBNY shall have received a favorable written
opinion (addressed to each Lender Party and the FRBNY and dated the Amendment
Effective Date) of each of Clifford Chance US LLP with respect to New York law
and in-house counsel to the Parent Borrower with respect to California law and
other matters, as to such matters as any Lender Party or the FRBNY may request.
     7. Funding of Additional Loan. (a) The Parent Borrower shall request that
the Lender make the Additional Loan by delivering to the Required Persons a
Borrowing Request no later than 12:00 noon, New York City time, at least one
(1) Business Day before the Amendment Effective Date. Such Borrowing Request
shall be irrevocable and shall specify the aggregate amount of the Additional
Loan to be made on the Amendment Effective Date (which aggregate amount shall
not exceed $200,000,000).
     (b) The Lender shall wire the principal amount of the Additional Loan in
immediately available funds, by 12:00 noon, New York City time, on the Amendment
Effective Date, to an account designated by the Parent Borrower.
     8. No Novation. This Amendment is given as an amendment and modification
of, and not as a payment of, the Obligations or the Guaranteed Obligations (as
defined in the First Lien Guarantee Agreement) of the Borrowers and the other
Borrower Parties and is not intended to constitute a novation of the Credit
Agreements, the First Lien Guarantee Agreement or any of the other Loan
Documents. All of the indebtedness, liabilities and obligations owing by the
Parent Borrower and each other Borrower Party under the Credit Agreements, the
First Lien Guarantee Agreement and the other Loan Documents shall continue.
     9. Binding on Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of all of the parties hereto and their respective
successors and assigns.
     10. No Course of Dealing. The Required Persons are not obligated to grant
any other consent, amendment or waiver of any kind under the Loan Documents, and
this Amendment does not constitute a course of dealing as between the Required
Persons and the Borrower Parties.
     11. Conflict. In the event of any conflict between the provisions of this
Amendment and the Credit Agreements or any other Loan Document, the provisions
of this Amendment will prevail to the extent of such inconsistency.
     12. Applicable Law. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
     13. Counterparts. This Amendment may be executed in counterparts (and by
both parties hereto on different counterparts), each of which shall constitute
an original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile transmission or by other electronic communication (such
as by e-mail in PDF) shall be effective as delivery of a manually signed
counterpart of this Amendment.
     14. Headings; Construction. The section headings in this Amendment are
included for convenience of reference only and shall not constitute a part of
this Amendment for any other purpose. The parties to this Amendment acknowledge
that they were represented by competent counsel in

 



--------------------------------------------------------------------------------



 



connection with the negotiation, drafting and execution of this Amendment and
that this Amendment shall not be subject to the principle of construing its
meaning against the party that drafted it.
     15. Ratification; Amendment as a Loan Document. The Loan Documents as
expressly modified, supplemented or waived by this Amendment are each hereby
ratified and confirmed and shall continue in full force and effect. The parties
to this Amendment expressly agree and acknowledge that it shall be designated
as, and shall constitute, a Loan Document for all purposes of the Credit
Agreements and the other Loan Documents. The Borrower Parties hereby confirm and
agree that all security interests now or hereafter held by the Security Trustees
for the benefit of the Secured Parties (as defined in the Mortgage) as security
for payment of the Obligations, the Guaranteed Obligations (as defined in the
First Lien Guarantee Agreement) and the “Guaranteed Obligations” (as defined in
the Third Lien Borrower Party Guarantee Agreement dated as of October 13, 2009
among the Borrower Parties in favor of the FRBNY) are the legal, valid and
binding obligations of the Borrower Parties, remain in full force and effect,
and are unimpaired by this Amendment.
     16. Enforceability. Should any one or more of the provisions of this
Amendment be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.
[signature page(s) follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.

            INTERNATIONAL LEASE FINANCE CORPORATION
      By:   /s/ Pamela S. Hendry         Name:   Pamela S. Hendry       Title:  
Senior Vice President & Treasurer    

 



--------------------------------------------------------------------------------



 



            STATES AIRCRAFT, INC.
      By:   /s/ Pamela S. Hendry        Name:   Pamela S. Hendry       Title:  
Director    

 



--------------------------------------------------------------------------------



 



                SIGNED SEALED AND DELIVERED by SHREWSBURY AIRCRAFT LEASING
LIMITED by its duly appointed attorney in the presence of:   SHREWSBURY AIRCRAFT
LEASING LIMITED
 
      By:   /s/ Niall C. Sommerville 
 
          /s/  
By:
  /s/ Maeve O’ Reilly        Name: Niall C. Sommerville
 
  Name:             Maeve O’ Reilly       Title:   Director     Address:       
30 North Wall Quay, Dublin 1             Occupation:  Administrator        

 



--------------------------------------------------------------------------------



 



            ILFC LABUAN LTD.
      By:   /s/ Alan H. Lund        Name:           Title:      

 



--------------------------------------------------------------------------------



 



            ILFC IRELAND LIMITED
      By:   /s/ Niall C. Sommerville        Name:   Niall C. Sommerville       
Title:   Director     

 



--------------------------------------------------------------------------------



 



            ILFC FRANCE S.A.R.L.
      By:   /s/ Niall Sommerville        Name:   Niall Sommerville       
Title:   Gérant     

 



--------------------------------------------------------------------------------



 



            TOP AIRCRAFT, INC.
      By:   /s/ Pamela S. Hendry        Name:   Pamela S. Hendry        Title:  
Director     

 



--------------------------------------------------------------------------------



 



            AIG FUNDING, INC.
      By:   /s/ Robert A. Gender        Name:   Robert A. Gender        Title:  
President     

 



--------------------------------------------------------------------------------



 



            FEDERAL RESERVE BANK OF NEW YORK
      By:   /s/ Steven Manzari        Name:   Steven Manzari        Title:  
SVP     

 